Citation Nr: 0801930	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for post traumatic stress 
disorder (PTSD) since October 21, 2004?


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD in March 
2005 and assigned a 30 percent evaluation, effective October 
21, 2004.  The veteran appealed, asserting that his PTSD 
warranted a higher rating.  

While the veteran was provided with VCAA notice with respect 
to his claim for service connection for PTSD, the veteran was 
not provided with VCAA notice of what type of information and 
evidence was necessary to substantiate his claim for an 
increased rating or to establish an effective date.  

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, require that the VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires  VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Subsequent to reviewing the veteran's increased rating claim, 
VA should have sent out the notice required under the VCAA, 
informing the veteran and his representative of what evidence 
was necessary for a higher rating and for an effective date, 
what evidence he should provide to VA, what evidence VA would 
attempt to obtain on his behalf, and that the appellant 
should submit all pertinent evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Dingess v. 
Nicholson,  19 Vet. App. 473 (2006).  The RO did not issue 
any such notification to the veteran regarding his claim for 
an increased rating or effective date.

Additionally, the should be provided an opportunity to submit 
any evidence in his possession detailing the impact that his 
PTSD has on his occupational functioning, including lay 
statements, medical records, medical opinions, or employment 
records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with a VCAA notice of the information and 
evidence necessary to substantiate his 
claim for an increased rating for his 
PTSD.  This is to include notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, and what evidence 
will be retrieved by VA, as well as 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  The RO should also provide 
notice how effective dates are assigned.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

2.  The AMC should contact the veteran 
and request that he provide any evidence, 
including lay statements, medical 
records, or employment records, which 
would show the impact his PTSD has on his 
occupational functioning.

3.  After the foregoing, the RO should 
review the veteran's claim; including any 
evidence submitted after the June 2005 
Statement of the Case.  If the 
determination is adverse to the veteran, 
he should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



